Title: From George Washington to Colonel Edward Wigglesworth, 10 June 1778
From: Washington, George
To: Wigglesworth, Edward


                    
                        Sir.
                        Head Quarters [Valley Forge] 10th June 1778.
                    
                    As the testimony of Colonel Greene is judged necessary by the Court of Inquiry, to ascertain the facts in dispute between Lt Col. Duplessis and the Officers of Artillery—and that Gentlemans personal appearance cannot be obtained—the most equitable way of procuring his evidence will be, that you should digest in writing such questions as the Court and each party in their presence shall think proper to be put to Colonel Greene, and transmit them with a request that he will return you his Answers on Oath as speedily as possible. I am Sir Your most obedt Servt
                    
                        Go: Washington
                    
                